                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                             NO. 3:18-CV-00344-GCM
 JONATHAN THOMAS,

                    Plaintiff,

 v.

                                                                     ORDER
 SABER HEALTHCARE GROUP, LLC


                    Defendant.



       THIS MATTER is before the Court upon its own Motion. Due to outstanding issues that

must be resolved before trial, the Court continues the trial to a date to be determined.

       SO ORDERED.




                                         Signed: May 6, 2020




                                                  1

      Case 3:18-cv-00344-GCM-DSC Document 23 Filed 05/06/20 Page 1 of 1
